



COURT OF APPEAL FOR ONTARIO

CITATION: MacQuarrie v. National Bank Life
    Insurance Company, 2015 ONCA 100

DATE: 20150211

DOCKET: C58554

Doherty, Gillese and Lauwers JJ.A.

BETWEEN

Scott MacQuarrie

Plaintiff (Appellant)

and

National Bank Life Insurance Company and National
    Bank of Canada

Defendants (Respondents)

Ramon Andal, for the appellant

Christine Carter, for the respondents

Heard and released orally: February 4, 2015

On appeal from the judgment of Justice Mary A. Sanderson
    of the Superior Court of Justice, dated February 27, 2012.

ENDORSEMENT

[1]

The trial judge dismissed the appellants claim for payment under a critical
    illness insurance policy.

[2]

The appellant has raised two issues:

·

Is the claim excluded by the 90-day exclusion clause in the
    agreement?

·

Did the trial judge err in holding that if the 90-day exclusion
    clause did exclude the claim, it should be enforced in the circumstances of
    this case?

[3]

Counsel for the appellant argues that the 90-day exclusion clause refers
    only to situations in which the first sign of cancer appears in the 90 days
    following the effective date of the certificate of insurance.  The trial judge
    read the 90-day exclusion clause as referable to any sign of cancer that
    appeared before the 91
st
day after the certificate of insurance came
    into effect, whether that was before or after the date on which the certificate
    of insurance came into effect.

[4]

There is no suggestion that the trial judge misapprehended any relevant
    evidence in her interpretation of the 90-day exclusion clause.  In our view,
    that interpretation was reasonable and we would not interfere with it.

[5]

On the second issue, counsel has referred to the relevant case law and
    to the factors which he says demonstrate the unconscionability of enforcing the
    exclusion clause in the circumstances of this case.  We have considered those
    factors.  Like the trial judge, we see no basis upon which it could be said
    that it would be unconscionable to enforce the 90-day exclusion clause in these
    circumstances.

[6]

The appeal is dismissed.

[7]

Although the cross-appeal for the costs order is understandable, there are
    no grounds upon which to interfere with the trial judges exercise of
    discretion in respect of the costs. The cross-appeal is dismissed.

[8]

No costs on the appeal or the cross-appeal.

Doherty
    J.A.

E.E.
    Gillese J.A.

P.
    Lauwers J.A.


